Lairy, J.
Appellant brought this action against appellee as auditor of Scott County for the purpose of enjoining him from taking further steps in a proceeding for the location of a highway. The complaint was in one paragraph and a demurrer thereto was sustained. Appellant refused to plead further and final judgment was rendered against him for costs. The sufficiency of the complaint is the only question before this court.
1. The complaint contains no averment that the plaintiff is the owner of any lands affected by the proposed highway, and plaintiff does not allege therein that he is either a citizen or a taxpayer of the township where such proposed highway is to be located. The complaint *547wholly fails to show any right existing in favor of the plaintiff by reason of which he is entitled to maintain this action. Sparling v. Dwenger (1877), 60 Ind. 72.
The complaint is defective in other particulars, but no useful purpose would be subserved by pointing out such defects in this opinion. The complaint is wholly insufficient and the trial court did not err in sustaining a demurrer thereto. Judgment affirmed.
Note. — Reported In 105 N. E. 785.